 1

 2
                                                               +4
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTOINE REED,                 ) NO. CV 20-225-CAS(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       ) JUDGMENT
                                   )
14   PATRICK COVELLO, Warden,      )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the Petition is denied and dismissed with
22   prejudice.
23

24             DATED:   .BSDI , 2020.
25

26                                 ______
                                         CHRISTINA A. SNYDER
27                                   UNITED STATES DISTRICT JUDGE
28
